Title: To Thomas Jefferson from Rufus King, 22 August 1797
From: King, Rufus
To: Jefferson, Thomas


                    
                        Sir
                        London, Aug. 22, 1797.
                    
                    I have requested Capt. Newel of the Ship Cleopatra, who is bound to Philadelphia to take charge of a Diploma delivered to me for you by Sir John Sinclair, President of the Board of Agriculture.
                    I have just received from Mr. Strickland a letter for you; but as he informs me that the letter is to accompany a small box, containing an assortment of seeds which is also to be sent to my care, but which has not yet been received, I shall detain this letter to be sent with the box by a future opportunity. With perfect respect I have the honor to be, sir, Your obed. & faithful servt.,
                    
                        Rufus King
                    
                